Citation Nr: 1510450	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  04-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1980 to September 1985 and October 1985 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD due to an in-service assault.  When the matter was last before the Board, it was remanded to afford him a VA examination to address the claim, as well as the history of assault.  The Board also sought an opinion on alcoholism as secondary to the PTSD. The law precludes compensation for primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. § 105 ; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid if a disability is the result of the veteran's own willful misconduct, including the abuse of alcohol or drugs].  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Veteran was released from prison sometime around August 2013, and the AOJ had difficulty reaching him.  Ultimately, in October 2013, the Veteran was contacted, and 2 VA examination appointments were scheduled.  The Veteran cancelled both.  The AOJ tried to schedule the Veteran for VA examinations twice in November 2013, but the Veteran cancelled both.  In late November, the Veteran contacted VA and related that he did not want to come in for the examination, explaining that he could not talk long and was apparently on break from work.  The Veteran never received a VA examination.  

In September 2014, the Veteran submitted two VA Forms 21-4142s (Authorization and Consent to Release Information to VA) relating to apparent private treatment for alcohol, drug and/or mental health treatment.  VA has not apparently acted upon the releases and they may have expired due to the passage of time.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).  

It also appears that the Veteran applied for Social Security Administration (SSA) disability benefits which were denied.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

The Veteran's September 2014 releases indicate that he has been receiving mental health treatment since he was offered an opportunity for a VA examination.  His participation in such treatment suggests that he may be available for a VA examination.  Moreover, the Board remands the claim for further development.  Thus, upon remand, the AOJ should offer the Veteran an opportunity to schedule the examination.  If, and only if, the Veteran expresses interest, should a VA examination be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain treatment records from Counselors Geno and Smith.  See VA Forms 21-4142 dated in September 2014.  If the authorizations have expired, request that the Veteran execute new authorization forms so VA can obtain the records.  Perform any follow-up as necessary and document any negative results, should the Veteran request VA's assistance in attempting to obtain these records.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  Advise the Veteran that he may also submit these records.

2.  Request, complete copies of any determination on a claim for SSA disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and offer him an opportunity to reschedule the VA examination ordered in the Board's April 2013 Remand.  If the Veteran expresses affirmative desire for another VA examination, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of his claimed alcoholism and PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. Following review of the record and examination of the Veteran, the examiner should respond to the following:

a.)  The examiner should take a detailed history of the Veteran's claimed service stressor.  In this regard, the Veteran claims that he was in an altercation and service records show that he suffered abrasions and lacerations to the face and he complained of wrist pain in January 1983.

b)  The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, expressly diagnosing or ruling out alcoholism and PTSD.

c.)  If PTSD is diagnosed, the VA examiner should identify the stressor which has caused such diagnosis.

d)  The examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has PTSD which is due to his military service, to include as due to an in-service altercation or any other service stressor.

e.)  If the Veteran is found to have PTSD that is at least as likely as not related to service, and if the Veteran is diagnosed with alcoholism, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that alcoholism is secondary to such PTSD.  In other words, the examiner should give an opinion as to whether PTSD causes alcoholism or aggravates (increases the severity) alcoholism beyond the natural progress of the disease.  

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  In adjudicating the claim of service connection for PTSD based on a personal assault, the AMC/RO should ensure that the provision of 38 C.F.R. § 3.304(f)(5) have been followed.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

